Citation Nr: 1517514	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for tinnitus, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) to include as due to personal assault.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD to include anxiety and depression.

4.  Entitlement to service connection for stroke as secondary to PTSD and/or other psychiatric disorder as result of a personal assault.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing is of record.

The issues of entitlement to service connection for tinnitus, PTSD, an acquired psychiatric disorder other than PTSD, stroke, obstructive sleep apnea and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed rating decision in January 2004 denied the Veteran's claim of entitlement to service connection for tinnitus.

2.  Evidence associated with the claims file since the January 2004 rating decision was not of record at the time of the rating decision and relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for tinnitus.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  The evidence received subsequent to the January 2004 rating decision is new and material and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal regarding the Veteran's request to reopen his service connection claim for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A finally decided claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014). 
 When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that "the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board")

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran initially applied for service connection for tinnitus in August 2003.  A rating decision in January 2004 denied the Veteran's claim tinnitus on the basis that there was no evidence of a current diagnosis of tinnitus and there is no evidence to show that the condition began in service or is related to service.  The relevant evidence of record at the time of the January 2004 rating decision consisted of the Veteran's service treatment records, VA treatment records, a VA general medical examination dated in December 2003 and lay statements by the Veteran.  The Veteran did not submit a notice of disagreement with the January 2004 rating decision within the required time period.  Therefore, the January 2004 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

The Veteran submitted a request to reopen entitlement to service connection for tinnitus in January 2010.  Relevant evidence associated with the claims file since the January 2004 rating decision includes VA treatment records, a VA audiological examination dated in September 2010, lay statements by the Veteran and a transcript of the September 2013 Board hearing.  The evidence received since the January 2004 rating decision is new in that it was not of record at the time of the January 2004 decision.  A September 2010 VA examination shows that the Veteran has subjective tinnitus.  The Veteran's lay statements also assert that he has had recurrent tinnitus since active military service.  Thus, the new evidence raises a reasonable possibility of substantiating the Veteran's claim by addressing two missing element of the claims, i.e., a current diagnosis of the claimed disability and that the disability may be related to service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for tinnitus is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened and the appeal is granted to that extent only.


REMAND

The evidence of record indicates that the Veteran is in receipt of Social Security disability benefits.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3) ; 38 C.F.R. § 3.159(c)(2).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, the Board concludes that a remand is necessary to obtain the SSA determination and associated medical records.

The Veteran asserts that he has a psychiatric disorder to include PTSD due to a personal assault during service.  There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1, Part III, paragraph 5.14(c)).  Under 38 C.F.R. § 3.304(f)(5), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In this case, the Veteran has not received the required notice.  On remand, the RO should issue notice to the Veteran explaining the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault.

VA treatment records show that the Veteran has a diagnosis of depression associated with military sexual trauma, anxiety and PTSD.  The Veteran testified at the September 2013 Board hearing that his personality and behavior changed after the alleged incident.  The Veteran's service personnel record also demonstrates that the Veteran had several disciplinary incidences during service, which may be evidence of behavioral changes indicative of a personal assault.  Thus, a VA examination and opinion by a mental health professional with respect to whether the evidence of record indicates that the Veteran was assaulted in service and his psychiatric disability or disabilities are related to that incident in service is necessary prior to adjudicating the claim on appeal.

Furthermore, if the evidence of record indicates that the Veteran has a current psychiatric disorder that is related to a personal assault in service, then provide the Veteran with another VA examination for his service connection claim for a stroke.  In this regard, the Veteran was provided with a VA examination in May 2012 with respect to his service connection claim for a stroke.  The examiner determined that the cerebral vascular accident was not caused by anxiety or PTSD as there is no associated physiological reason for the association.  However, an October 2012 VA treatment record shows that the Veteran's VA physician noted that depression, which is often associated with military sexual trauma, is associated with an increased risk of stroke.  Thus, a VA examination is necessary to consider the medical opinion in the October 2012 VA treatment record in determining whether the Veteran's stroke was caused by or aggravated by a psychological disorder.

The Veteran contends that he had symptoms of sleep apnea in service with continuous or recurrent symptoms since discharge from active military service.  The claims file contains a lay statement from a friend who observed that the Veteran kicked and stopped breathing when he would visit on leave while he was in the Army between 1976 and 1979.  Current treatment records document that the Veteran has a current diagnosis of sleep apnea. Thus, the Veteran should be provided with a VA examination to determine if the Veteran's current sleep apnea is related to active military service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any determinations and medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes. Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

3. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his disabilities on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

4. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA psychiatric examination by an appropriate specialist to evaluate the Veteran's service connection claim for a psychiatric disorder to include PTSD, anxiety and depression.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran has PTSD. Please explain whether and how each of the diagnostic criteria is or is not satisfied. 

b. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis. The examiner should specifically determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD is related to the alleged in-service personal assault.  If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of personal assault, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after the alleged assault or any other evidence of record, which would be consistent with the alleged trauma.

c. The examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the Veteran's depression, anxiety, and/or any other psychiatric disorder found on examination is related to active military service to include any incident in service that would be consistent with the circumstances, conditions or hardships of such service.

In determining whether the Veteran has PTSD or any other psychiatric disorder is related to service, the examiner is asked to review and discuss the lay statements from the Veteran in the claims file and during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached.

5. If, the evidence shows that a current psychiatric disorder is related to active military service due to a personal assault, then provide the Veteran with a VA examination for his stroke by an appropriate specialist.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the stroke that occurred in March 2012 and any residuals from such stroke found on examination or in the medical records is at least as likely as not (i.e., a fifty percent or greater probability) in part caused by or aggravated (chronically worsened) by the Veteran's psychiatric disorder(s). 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  Specifically, the examiner is requested to discuss the VA physician statement in October 2012 that depression, which is often associated with military sexual trauma, is associated with increased risk factor of stroke.

6. After completing action paragraphs 1-3 and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination and opinion by an appropriate specialist for his service connection claim for sleep apnea.  The claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.  All appropriate testing should be conducted.  The examiner should provide an opinion as to whether the Veteran's sleep apnea or any other sleep disorder found on examination at least as likely as not (i.e., a 50 percent or greater probability) had its onset during active military service or is at least as likely as not related to active military service to include any credible symptoms of sleep apnea during service. 

The examiner should provide an explanation for all conclusions reached and discuss the lay statements of symptoms in service and the Veterans report of recurrent symptoms since service.

7. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


